Title: To James Madison from Arthur Campbell, 28 October 1785
From: Campbell, Arthur
To: Madison, James


Sir
Washington Octo. 28th. 1785
An early acquaintance, a similarity of sentiment, and the deserved estimation you have attained to, in America, encourage me to address you on a subject, that is believed to be highly interesting to the Western Inhabitants, and perhaps not less so, to the eastern parts of the State.
After various essays of the People for a separation, and the subject being agitated, both in Congress, and before the legislature, the period seems to be arrived when a last discussion and final decision are to take place; in performing this weighty task aright, it will not only call for the best exertions of the able politician, but the temper of the good man.
The fixing of proper boundaries may be the most intricate part of the business. Men may be too apt to argue, and perhaps to vote, from their own feelings, and the lights they have at the present day, without taking into consideration, either the interests or approbation of posterity. The decisions now made, ought to invite an affectionate and grateful attachment, which will be more efficacious in promoting public security, than stone walls, or military engines.
On a careful perusal of that signal Act of Congress of April 23. 1784, it must be acknowleged, there is in it, striking marks of wisdom and foresight; yet we may be permitted to doubt, whether it will beneficially apply in all cases. Natural boundaries, where they nearly coincide with artificial ones, surely should have been prefered; and why might not that amendment be made by Congress yet.
From what I have learnt, no doubt it will be expected by most of the States, that Virginia will follow the example of North Carolina, and fix her limits on the highths of the Allegany; a small departure from those limits, may be found the most convenient, and in time satisfactory to all. For instance, a line extended West: from the South West corner of Maryland, to the top of great Laurel-Mountain, thence Southwardly along the top of sd. Mountain, to where it is intersected by the great Kanhawa; up said River to the confluence of little River (near Ingles Ferry), thence South to the top of the Allegany or Apalachian Mountain; thence along the highest part of the same to the North-Carolina boundary. That part of the Western Country, over the Laurel Mountain and above the Kanhawa should be added to what is expected to be the State of Washington. That below the Kanhawa, and north of the 37°. degree, until that parallel touch the top of the Laurel Mountain, and east along that Mountain to the Kanhawa, to be the State of Kentuckey. The remaining half degree to be added to the State of Frankland. This will accord with the plan of Congress. By this scheme, it is judged that three New States might have existance immediately, which would vastly increase the strength, riches, and population of the United States. Washington, with a necessary cession from Pensylvania, would soon become a firm barrier against any attempts from the Western parts of Canada. Kentuckey, and Frankland, would circulate eastwardly some of the riches of Mexico, and keep the Spaniards, the Southern and Western Indians in awe. There may be local and individual interests, that will combat this scheme; but Virginia ought to see, that it will secure her Peace, and promote her lasting prosperity. The actual traveller may form the best judgment, or Commissioners sent to the spot to judge what are the most suitable boundarys; however, Mr. Hutchins Map gives a tolerable correct view of the Country.
I cannot agree with the politicians, who urge, that we must ere long, have a consolidated Empire under one head, and abolish the different legislatures. Equally extravagant it appears, for one, or a few States, to erect a separate government, and dissolve the present Confederacy. Is not there much less difficulty, and far less danger, to limit the large States to a convenient, and suitable bounds; and then parcel out the Western territory, into proper divisions for free Communities, reform such of the Constitutions of the original States, as may be essentially defective and then make an effort, in good earnest, to give purity of manners, and morals, of course public virtue, a prevalence. Then may not twice thirteen States, if so many there be, unite in the closes[t] bands of amity, and reciprocal good offices, as to all national purposes, leaving to each of the Members of the Union, sovereignty and independence, as to internal legislation, and judiciary decisions.
Doctor Price, Abbe Mably, and Monsieur Turgot, hath lately said a number of good things, that ought to be attended to. I suppose we must agree with the latter, that it will take years, yet to come, to perfect our governments. When you, and I, sat in Convention in 1776, I thought the Virginia Constitution, was a specimen of consummate wisdom. I see many defects now; and it would perhaps surprize the World, if Frankland, those wild half civilized People, would produce a Form, as much superior to it, as Massachusetts is to Georgia. Divers essays ought therefore to be made, to improve the form of our government. The time may not be far distant, when we may feel the effects of external force, as well as secret intrigue to destroy it. If my intelligence from a distant Correspondent, is right; Great Britain from the moment she acknowleged our independence, set about devising means to render it of little avail. What she has already done, by introducing luxury, draining our money, impairing public credit, and destroying public spirit, may discover, that she will be systematical, in aiming at our destruction.

The foregoing hints, I have taken the liberty to transmit to you, not doubting but you will improve and make the best use of them; nor would I have used the freedom, had they not been approved, by a respectable Society in the Western Country, who aspires at the character of being real Commonwealths-Men.
I enclose a copy of some Resolves of the Frankland Assembly, that may shew the necessity of the Virginia Legislature, giving some attention to the present state of this Country, and the more especially, as the County of Washington, has no legal Representatives this year. Also a copy of a Petition of the Inhabitants, the original was sent to Mr. Stuart, one of the Members from Botetourt, some time ago; who it is expected, will present it to the Assembly, that our business may go hand, in hand, with that of Kentuckey. I am Sir, with much Esteem & Respect your most obedient Hlb. Servt.
Arthur Campbell
